FILED

UNITED STATES DISTRICT COURT JAN 3 oh 2014
FOR THE DISTRICT OF COLUMBIA Cllrk, U.S. Distnct & Bankruptcy
Caurti forma District of Coturnbia

William Scott Hames, )
)

Plaintiff, )

)

v. ) Civil Action No. 13-1665 (UNA)

)

The United States of America, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se action
captioned °‘Complaint and Motion for Declaratory judgement With Demand for Trial By J
(hereafter “Compl.") and his application to proceed in forma pauperis. The application will be
granted and the complaint will be dismissed pursuant to 28 U.S.C. § 19l5A (requiring dismissal
of a prisoner’s complaint upon a determination that the complaint fails to state a claim upon
which relief can be granted).

The plaintiff, a prisoner at the Federal Correctional lnstitution in Ashland, Kentucky,
alleges that the United States "obtained a two count federal indictment against [him] when the
indictment lacks a sufficient nexus to the essential element of the ‘Commerce Clause’ . . . 
Compl. at l. The complaint constitutes a challenge to the plaintiff’s conviction entered by the
United States District Court for the Northern District of Georgia. See Unz'ted States v. Williarns,
59 F.3d l 180, l 182 (l lth Cir. l995) (the plaintiff and co-defendant Richard Williarns were
convicted of attempted possession with intent to distribute marijuana).

"[l]t is well-settled that a [person] seeking relief from his conviction or sentence may not

bring [actions for injunctive and declaratory relief]." Williarns 1-'. Hill, 74 F.3d ]339, 1340 (D.C.

Cir. 1996) (per curiam) (citations omitted). Rather, such relief is available via a motion to vacate
sentence under 28 U.S.C. § 2255. See Taylor v_ U.S. Bd. ofParole, l94 F.2d 882, 883 (D.C.
Cir. 1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.N..S'. ,
106 F.3d 680, 683 (S‘h Cir. 1997) (explaining that the sentencing court is the only court with
jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during
sentencing). Section 2255 has its limitations, which the plaintiff apparently has reached See
Um`ted Stales v_ Hames, 431 Fed. Appx. 846 (l lth Cir. 201 ]) (affirming dismissal of the
plaintiff s successive motion to vacate). Since the plaintiff cannot challenge his conviction in

this Court, this case will be dismissed for failure to state a claim upon which relief can be

*/Z¢~; § 

Unite'ii ‘States District Judge

granted.l

Date: January 37 , 2014

‘ A separate order accompanies this Memorandum Opinion.